DETAILED ACTION
This is the initial Office action for application SN 17/112,489 having an effective date of 04 December 2020 and a provisional priority date of 01 June 2020.  A preliminary amendment was filed on 09 December 2020.  Claims 1-31 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4-31 are rejected under 35 U.S.C. 103 as being unpatentable over KURTH et al. (US 2018/0148575 A1).
KURTH et al. [“KURTH”] disclose a polymeric composition comprising three or more distinct monomers that leads to the formation of a random copolymer, wherein at least one monomer is a bit renewable oil and at least one monomer has been polymerized into a thermoplastic polymer [0003].  KURTH discloses the thermoplastic polymer in combination with a bio-renewable oil to form a product which is mixed into asphalt to enhance performance of virgin asphalt and/or pavements containing recycled and/or aged bituminous material [0001].  
KURTH discloses that interesting synergistic benefits can be obtained from the use of composite modifiers (asphalt modifiers) containing thermoplastic polymers and bio-renewable based products, when blended into asphalt.  Such performance enhancements may include expanding the useful temperature index (UTI) of the asphalt, and rejuvenating aged asphalt while improving durability and toughness [0002].  
KURTH teaches that bio-renewable oils include plant-based oils such as soybean oil, linseed oil, canola oil, rapeseed oil, cottonseed oil, sunflower oil, palm oil, peanut oil, corn oil and other vegetable oils [0026].  The examiner is of the position that such oils meets the limitations of the claimed “process oil” which may comprise at least one vegetable oil (dependent claim 4). 
KURTH teaches that the thermoplastic polymer may include polyolefins, modified polyolefins, ground tire rubber (filler of dependent claim 20), styrene-based elastomers such as styrene-butadiene-styrene, styrene-butadiene rubber, and others [0031].  The examiner is of the position that such thermoplastic polymers meet the limitations of the claimed “polymer” as set forth in dependent claim 5.
KURTH teaches that the asphalt modifier system comprises a blend of bio-renewable oil and a thermoplastic polymer.  KURTH found that the blend accelerates dispersion and provides uniformity when incorporated into asphalt [0033].  KURTH teaches that the blend comprises between about 1-75 wt.% of a thermoplastic polymer with the remaining balance being bio-renewable oil [0036].  In an aspect of the invention, the modifier system may further include a cross-linking agent [0041].  
Thus the examiner is of the position that KURTH meets the limitations of the claimed “compatibilizer precursor” which comprises at least one process oil, mixed with at least one polymer, so as to result in a polymer concentrate.  As set forth above, KURTH teaches blending the mixture into asphalt, which meets the limitations of the method of independent claim 1.  Although the softening points, penetration points, and elongation of the polymer concentrate are not specifically set forth in KURTH, since the components of the polymer concentrate (and resulting asphalt mixtures) may be the same, such data points are expected to be the same or similar. 

Claim Rejections - 35 USC § 103
Claim(s) 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fasula et al. (US 10,801,168 B2).
Fasula et al. [“Fasula”] disclose pelletized binder materials and compositions, and methods of making and applying them in road marking compositions.  Fasula discloses that the pelletized binder comprises at least one resin selected from hydrocarbon resins, alkyd resins, and combinations thereof in any amount ranging from 10 to 96 wt.%; at least one elastomer in an amount of 1 to 40 wt.%; optional plasticizer selected from vegetable oils, process oils, phthalates and mixtures, in an amount of 10 wt.%; and optional components including wax, pigment and filler.  
Fasula discloses that suitable resins include modified rosin resins and rosin esters (COL.3, L27-45) and hydrocarbon resins (COL.3, L54 to COL.4, L3). Fasula discloses that elastomers include but are not limited to natural rubber, styrene-butadiene-styrene rubber, ethylene-propylene diene monomer, and others (COL.4, L33-48). Fasula sets forth process oils in COL.5, L5-46.   
Thus, the examiner is of the position that Fasula meets the limitations of the claimed “compatibilizer precursor” which comprises at least one resin, at least one process oil, or any combination thereof; with at least one polymer, so as to result in a polymer concentrate.  
Exemplary compositions include examples of pelletized binder compositions including a) 96% resin such as rosin ester and 4% of an elastomer, and other examples.  COL.7, L47-60.  Additional examples include a three-component system of a resin, an elastomer, and a plasticizer (i.e., process oil).  COL.8, L17-28.   
Independent claim 1 includes the step of “mixing” the polymer concentrate with asphalt.  Fasula teaches employing the pellets by melting and applying directly to a road surface (asphalt). Although the softening points, penetration points, and elongation of the polymer concentrate are not specifically set forth in Fasula, since the components of the polymer concentrate (and resulting asphalt mixtures) may be the same, such data points are expected to be the same or similar. 

Claim Rejections - 35 USC § 103
Claim(s) 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over LOUP (US 2016/0347953 A1).
LOUP discloses providing primary mixtures which are useful for preparing polymer-bitumens, the primary mixture comprises: (a) at least 25% by weight, preferably 25% to 80% by weight, of a polymer, (b) at least one thermoplastic tackifying resin with a mean molecular mass of between 100 and 3000 g/mol, (c) and/or one or more alkyl (preferably methyl) (mono)esters of C16-C18 fatty acids, in particular sunflower oil, linseed oil, rapeseed oil, soya oil, and/or sunflower oil isomerized or not; ester (c) necessarily being present when the tackifying resin (b) has an acid value measured in accordance with NF EN ISO 660 of less than 50 mgKOH/g.  
LOUP discloses that these primary mixtures have a high polymer concentration, and are stable in storage, easily manipulatable and preparable, and comply with the specifications required for the polymer-bitumens that they make it possible to obtain easily by mixing with bitumen [0041].  
LOUP discloses that polymer (a) includes copolymers or homopolymers of polybutadienes, polyethylenes, polybutenes, polyisobutenes, copolymers of ethylene and propene, and others [0057], and further styrene-butadiene copolymer [0058].     
LOUP discloses that component (b) includes hydrocarbon resins, phenolic terpene resins, C5 aliphatic resins, C5 aliphatic resins modified by aromatic units, and additional aliphatic resins [0063]-[0076].
LOUP discloses that component (c) is preferably an oil of plant origin (sunflower, soya, linseed, etc.) [0077]-[0078].  
Thus the examiner is of the position that LOUP meets the limitations of the claimed “compatibilizer precursor” which comprises at least one resin, at least one process oil, or any combination thereof; with at least one polymer, so as to result in a polymer concentrate.  
LOUP discloses that the primary mixture may be mixed with at least one bitumen [0096] using simple mixers or extruders [0097].  Although the softening points, penetration points, and elongation of the polymer concentrate are not specifically set forth in LOUP, since the components of the polymer concentrate (and resulting asphalt mixtures) may be the same, such data points are expected to be the same or similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US 2020/0040186 A1) discloses an asphalt concrete composition including 100 parts by weight of virgin asphalt, 5-25 parts by weight styrene-isoprene-styrene, 5-15 parts by weight of petroleum resin, 250-1,000 parts by weight of reclaimed asphalt pavement, 1-10 parts by weight of a performance improving agent, 250-1,000 parts by weight of virgin aggregate, 30-150 parts by weight of fine powder aggregate, and 0.1 to 2 parts by weight of cellulose fiber.   
Tibah (US 2018/0112074 A1) discloses an asphalt composition which is comprised of a base asphalt; a partially blown asphalt; a polymer modifier including styrene-butadiene-styrene (SBS), copolymers of functionalized reactive elastomers (RET), polypropylene/polyethylene copolymers, ground tire rubber and crumb rubber; and at least one wax.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
June 27, 2022